ORDER
PER CURIAM.
Appellant, Andre Ferguson, (“appellant”), appeals from the judgment of the Circuit Court of the City of St. Louis finding him guilty of murder in the second degree, Section 565.021, RSMo 1994, and armed criminal action, Section 571.015, RSMo 1994. Appellant was sentenced to concurrent terms of twenty-five years of imprisonment and five years of imprisonment, respectively. We affirm.
We have reviewed the briefs of the parties and record on appeal, and find the judgment is supported by competent and substantial evidence. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 30.25(b).